DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (line 24) “fully exposes” should recite --is fully exposed--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 9,403,267) in view of Strong (US 6,843,183).
As to claims 1, 2, 4 and 5, Ho discloses a telescopic tube having a stabilizing structure, comprising: 
a first tube 20 having an internal end and an external end and having a constant inner diameter, wherein a stabilizing element 22 affixed to the internal end of the first tube comprises at least three longitudinal stabilizing lines 221 are protruded from an outer wall of the internal end, and wherein at least one of the stabilizing lines has a blocking surface disposed at one end thereof near the external end, and an angle formed by the blocking surface and the first tube is approximately a right angle; and 
30 having an inner diameter larger than an outer diameter of the first tube and a diameter of the outer periphery of the stabilizing lines, and having an upper end and a lower end, wherein the upper end is provided with a blocking portion 419 having an opening, and the opening has an inner diameter larger than the outer diameter of the first tube and smaller than the diameter of the outer periphery of the stabilizing lines; 
wherein the second tube is sleeved outside the first tube, the first tube is slidable inside the second tube, and the external end penetrates outward through the opening; the external end and the lower end are pulled in opposite directions such that a length of the external end exposing outside the second tube is increased until the blocking surface of the at least one stabilizing line abuts against the blocking portion, thereby the external end is fully exposed outside the second tube, while the internal end remains inside the second tube; and a gap between the first tube and the second tube is reduced due to the stabilizing lines such that the first tube is stably slidable inside the second tube; and 
wherein the stabilizing lines are parallel to each other and parallel to the first tube (Figures 1-7).
Ho discloses a telescopic tube wherein a separately-formed stabilizing element 22 affixed to the internal end of the first tube 20 comprises the longitudinal stabilizing lines 221; instead of wherein the longitudinal stabilizing lines are integrally-formed with and protrude from an outer wall of the internal end of the first tube, wherein an inner wall of the internal end is formed with recesses corresponding to the longitudinal stabilizing lines, respectively, and an outer periphery of the stabilizing lines is defined 
Strong teaches a telescopic tube wherein longitudinal stabilizing lines 170,172 are integrally-formed with and protrude from an outer wall of the internal end of a first tube 132, wherein an inner wall of the internal end is formed with recesses corresponding to the longitudinal stabilizing lines, respectively, and an outer periphery of the stabilizing lines is defined along an outer edge of each of the stabilizing lines in a cross-sectional plane of the first tube; wherein the stabilizing lines are parallel to each other and parallel to the first tube; wherein each of the stabilizing lines is composed of a plurality of protruding points or a plurality of protruding line segments; the integrally-formed stabilizing lines allowing the telescoping tubes to move smoothly and freely without binding or becoming stuck, and providing for easier assembly (Figure 5; C9 L8-20, C12 L59-C13 L35).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the telescopic tube disclosed by Ho wherein the longitudinal stabilizing lines are integrally-formed with and protrude from an outer wall of the internal end of the first tube, as taught by Strong, in order to enable the telescoping tubes to move more smoothly and freely without binding or becoming stuck, and to provide for easier assembly.
As to claim 3, Ho discloses a telescopic tube wherein the blocking portion 419 is a sleeve 41 provided with a fastening member 431, and wherein when the fastening member is locked, the first tube 20 is not slidable relative to the second tube 30; when 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

04/29/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619